EXHIBIT 10.1
 


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of January 27, 2009, but effective as of the Effective Date (as
defined below), by and between Pilgrim’s Pride Corporation, a Delaware
corporation, with its principal offices at 4845 US Highway 271 North, Pittsburg,
Texas, 75686, (the “Company”), and Don Jackson, an individual (“Executive”).


RECITALS


A.           The Company would like Executive to serve as its Chief Executive
Officer and Executive desires to provide employment services to the Company on
all of the terms and conditions herein set forth.


B.           The Company desires to provide Executive with a compensation plan
in recognition of Executive’s valuable skills and services.


C.           The Company and Executive entered into that certain Employment
Agreement dated December 16, 2008 (the “Original Employment Agreement”).


D.           The Company and Executive desire to amend and restate the Original
Employment Agreement in its entirety.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:


ARTICLE I.  EMPLOYMENT


1.1           Employment.  The Company hereby employs Executive as its Chief
Executive Officer and President and Executive hereby accepts such engagement
with the Company, in accordance with and subject to all of the terms, conditions
and covenants set forth in this Agreement.


1.2           Term.  The term of this Agreement shall be for three (3) years
(the “Initial Term”), commencing on the Effective Date, unless terminated
earlier in accordance with the terms of Article IV hereof.  The Initial Term may
be extended in writing by mutual consent of Executive and the Company for such
additional term as may be agreed (collectively with the Initial Term, the
“Term”).


1.3           Conditions Precedent; Effective Date.  Notwithstanding anything to
the contrary contained in this Agreement, all rights and obligations hereunder
are subject to, and conditioned on, issuance of an order of the United States
Bankruptcy Court for the Northern District of Texas, Fort Worth Division, or
another court having jurisdiction over the case pending under Chapter 11 of the
United States Bankruptcy Code wherein the Company is debtor and
debtor-in-possession (the “Bankruptcy Court”), approving the terms of this
-1-

--------------------------------------------------------------------------------


Agreement in the form hereof.  The effective date of this Agreement (the
“Effective Date”) shall be that date upon which the Bankruptcy Court issues its
order approving the terms of this Agreement in the form hereof.  Notwithstanding
anything to the contrary contained in this Agreement or otherwise, the Term and
Executive’s employment under this Agreement and period thereof shall not
commence until the Effective Date.  Neither the Company nor Executive shall have
any obligations hereunder and the Company shall have no obligation to provide
any compensation or benefit or make any payment under this Agreement, including
the Sign-on Bonus, in each case, unless and until the Effective Date occurs.


ARTICLE II.  DUTIES OF EXECUTIVE


2.1           Scope of Duties.  Executive shall be the Chief Executive Officer
and President of the Company, reporting to the Board of Directors of the Company
(the “Board”), and shall have such other or additional offices or positions with
the Company and its subsidiaries as the Board shall determine from time to
time.  Executive shall operate within the established guidelines, plans or
policies as may be established or approved by the Company from time to time.


2.2           Performance of Duties.  Executive shall perform his duties from
Pittsburg, Texas, and devote his full time and attention to the business affairs
of the Company, but nothing in this Agreement shall preclude Executive from
devoting reasonable time to serve as a director or a member of a committee of
any organization involving no conflict of interest with the interest of the
Company, from engaging in charitable and community activities, and from managing
Executive’s personal affairs, provided that such activities do not materially
interfere with the regular performance of Executive’s duties and
responsibilities or derogate from Executive’s obligations under this
Agreement.  Executive shall furnish to the Board a detailed statement of any
outside directorship, membership, employment or consulting services in which
Executive seeks to engage or invest, and must obtain prior approval from the
Board prior to engaging or investing in such services.  In addition, as from
time to time requested by the Board, Executive must resubmit for approval a
detailed statement thereof.  In the event the Board determines in good faith
that a conflict of interest or likelihood of interference with his duties owed
hereunder exists, Executive shall refrain from such activity.


ARTICLE III.  COMPENSATION AND BENEFITS
3.1           Salary.  Executive shall be paid a base annual salary of not less
than one million five hundred thousand dollars (US$1,500,000.00) during the
Initial Term, which shall be paid with the same frequency and on the same basis
that the Company normally makes salary payments to other executive personnel of
the Company.


3.2           Sign-on Bonus.  Within five (5) business days of the Effective
Date, the Company shall pay Executive a lump sum gross amount of three million
dollars ($3,000,000.00) (the “Sign-on Bonus”), subject to Executive’s obligation
to re-pay this amount to the Company should the Executive’s employment be
terminated by Executive other than for Good Reason during the Initial Term in
accordance with Article IV hereof.  Beginning on the Effective Date, Executive’s
obligation to repay the Sign-on Bonus shall be forgiven in one-thirty-sixth
(1/36) equal amounts for each full month of employment during the Initial
Term.  During the Initial
-2-

--------------------------------------------------------------------------------


Term, if Executive terminates his employment without Good Reason in accordance
with Article IV hereof, the remaining unforgiven amount of the Sign-on Bonus
shall be deemed unearned and Executive agrees to immediately repay upon the Date
of Termination the remaining unforgiven amount of the Sign-on Bonus in
accordance with Article V hereof.


3.3           Relocation Expenses; Living Expenses.  Executive shall be
reimbursed his reasonable moving expenses incurred in relocating his principal
residence to Texas in order to commence employment hereunder in accordance with
the terms and conditions of the Pilgrim’s Pride Corporation Executive Relocation
Policy and Repayment Agreement (the “Relocation Policy”).  Notwithstanding
anything to the contrary contained in the Relocation Policy, the Company agrees
that (a) the temporary housing period under the Relocation Policy shall be
extended until the earliest of (i) confirmation of a plan of reorganization of
the Company, (ii) the first anniversary of the Effective Date or (iii) the date
Executive permanently relocates his residence to Texas (the earliest of such
dates, the “Extension Deadline”) and (b) Executive shall be entitled to
reimbursement of the costs and expense under the “Trips Home” provision of the
Relocation Policy for a trip home every two (2) weeks up to a maximum of
twenty-six (26) trips until the Extension Deadline.


3.4           Bonus Upon Plan of Reorganization.  The Company agrees that
Executive shall be entitled to the Reorganization Bonus (as defined below)
subject to the terms and conditions of this Section 3.4.  For purposes of this
Agreement, the term “Reorganization Bonus” shall mean:


(a)           a lump sum gross amount of two million dollars (US$2,000,000),
upon the occurring of the following conditions (i) confirmation of a Plan of
Reorganization (as defined herein), (ii) EBITDAR (as defined herein) is at least
an aggregate of three hundred million dollars (US$300,000,000) for the third and
fourth fiscal quarters of the Company’s fiscal year ending 2009, and (iii) the
annualized operational improvements of the Company and its subsidiaries are at
least one hundred million dollars (US$100,000,000) for the Company’s fiscal year
ending 2009 compared to the Company’s fiscal year ending 2008, or


(b)           if the conditions in clause (a) above are not satisfied, a lump
sum gross amount of one million dollars (US$1,000,000) upon the occurring of the
following conditions (i) confirmation of a Plan of Reorganization, (ii) EBITDAR
is at least an aggregate of two hundred million dollars (US$200,000,000) for the
third and fourth fiscal quarters of the Company’s fiscal year ending 2009, and
(iii) the annualized operational improvements of the Company and its
subsidiaries are at least fifty million dollars (US$50,000,000) for the
Company’s fiscal year ending 2009 compared to the Company’s fiscal year ending
2008.


The Company and Executive agree that no Reorganization Bonus shall be due or
payable under this Agreement if the EBITDAR is less than an aggregate of two
hundred million dollars (US$200,000,000) for the third and fourth fiscal
quarters of the Company’s fiscal year ending 2009, or if the annualized
operational improvements of the Company and its subsidiaries are less than fifty
million dollars (US$50,000,000).  The Reorganization Bonus shall be paid in a
lump sum in the next normal payroll cycle immediately following the substantial
consummation of such Plan of Reorganization; provided, however, that such
payment shall be made not later than 2½ months following the “year” in which the
Plan of Reorganization is confirmed.  For purposes
-3-

--------------------------------------------------------------------------------


of this Section 3.4, “year” means either the Company’s fiscal year or the
calendar year, whichever provides the latest payment date.


3.5           Incentive, Savings and Retirement Plans.  Executive will be
eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other executive
personnel of the Company, including, but not limited to, the Pilgrim’s Pride
Corporation Performance Bonus Plan, subject to and to the extent such plan is
approved by the Bankruptcy Court and the stockholders of the Company.


3.6           Sign-on Stock Grant.  Within one business day after the Effective
Date, Executive shall be granted three million eighty-five thousand six hundred
fifty-six (3,085,656) shares of the Company’s common stock (the
“Shares”).  One-half of the Shares shall vest upon the occurrence of the
following conditions: (a) confirmation of a Plan of Reorganization, and (b) the
EBITDAR is at least an aggregate of three hundred million dollars
(US$300,000,000) for the third and fourth fiscal quarters of the Company’s
fiscal year ending 2009.  The remaining one-half of the Shares shall vest upon
the occurrence of the following conditions: (a) confirmation of a Plan of
Reorganization, and (b) the EBITDAR is at least an aggregate of five hundred
million dollars (US$500,000,000) for the last twelve months ending on the last
day of the fiscal month of the Company immediately preceding substantial
consummation of such Plan of Reorganization.  The Shares shall be subject to
forfeiture if the Company terminates Executive’s employment for Cause or if
Executive terminates his employment without Good Reason before, and to the
extent, the Shares have not vested.  During the Term, Executive shall not
transfer, sell, or otherwise dispose of the unvested Shares and shall not
transfer, sell, or otherwise dispose of at least fifty percent (50%) of the
vested Shares.  The Company hereby represents and warrants to Executive that the
Shares represent four percent (4%) of the issued and outstanding shares of the
Company on the Effective Date after giving effect to the issuance of the Shares.


3.7           Reimbursable Expenses.  Upon submission of expense reports to the
extent necessary to substantiate the Company’s federal income tax deductions for
such expenses under the Code, and such expense report procedures as may be
established by the Company, the Company shall promptly reimburse Executive for
all reasonable business expenses incurred in the performance of Executive’s
duties hereunder on behalf of the Company, including expenses related to travel
and expenses while away from home on business.  All such reimbursements shall be
made in accordance with the timing requirements of Section 409A of the Code.


3.8           Fringe Benefits.  Executive shall be eligible to participate in
all group benefit plans and programs which the Company has established or may
establish for its executive employees and such other employee benefits or plans
as the Company has established or may establish for its employees and as may be
modified by the Company from time to time.


3.9           Vacations and Sick Pay.  Executive shall be entitled to an annual
vacation and to sick leave in accordance with policies as periodically
established by the Company for similarly situated executive employees.


3.10           Holidays.  Executive shall be entitled to all paid holidays given
to the Company’s executive employees.
-4-

--------------------------------------------------------------------------------


 
3.11           Deductions.  All payments provided for in this Agreement will be
subject to any deductions required by applicable law, including but not limited
to applicable payroll or other taxes or withholdings required to be withheld by
the Company.


ARTICLE IV.  TERMINATION


4.1           Termination by the Company.  Executive’s employment with the
Company may be terminated by the Company under the following conditions:


(a)           Upon Executive’s death, in which case termination shall be
effective immediately;


(b)           If the Company determines in good faith that the Disability of
Executive has occurred during the Term (pursuant to the definition of
Disability), it may give to Executive written notice of its intention to
terminate Executive’s employment.  In such event, Executive’s employment with
the Company shall terminate effective on the 30th day after receipt of such
written notice by Executive (the “Disability Effective Date”), provided that,
within the 30 days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties;


(c)           If the Company terminates Executive’s employment for Cause,
effective on the Date of Termination; or


(d)           If the Company terminates Executive’s employment at any time,
without Cause, effective on the Date of Termination.


4.2           Termination by Executive. Executive may terminate Executive’s
employment with the Company (a) for Good Reason during the 60-day period
following the occurrence of an event or events giving rise to such Good Reason,
or (b) for the convenience of Executive.  A termination by Executive shall not
constitute termination for Good Reason unless Executive shall first have
delivered to the Company written notice identifying with specificity the
occurrence claimed to give rise to a right to terminate for Good Reason, and a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the event supporting the
basis for a termination for Good Reason as identified by Executive and such
period has passed.  Executive’s mental or physical incapacity following the
occurrence of an event otherwise constituting Good Reason shall not affect
Executive’s ability to terminate employment for Good Reason.


4.3           Notice of Termination.  Any termination by the Company or
Executive shall be communicated by Notice of Termination to the other party
hereto given in accordance with Section 8.1 hereof.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (c) if the Date of Termination is other than the
date of receipt of such notice, specifies the
-5-

--------------------------------------------------------------------------------


termination date.  The failure by Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.


           4.4           Date of Termination.  “Date of Termination” means (a)
if Executive’s employment is terminated by the Company for Cause, or by
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein within 60 days after receipt of the Notice of
Termination, as the case may be, (b) if Executive’s employment is terminated by
the Company other than for Cause or Disability, the Date of Termination shall be
the date on which the Company notifies Executive of such termination, and (c) if
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of Executive or the Disability
Effective Date, as the case may be.  The Company and Executive shall take all
steps necessary (including with regard to any post-termination services by
Executive) to ensure that any termination described in this Article constitutes
a “separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the “Date of Termination.”
 
ARTICLE V.  COMPENSATION UPON TERMINATION


5.1           Termination by Executive for Good Reason; Termination by the
Company for Death, Disability, or Other than for Cause.  If the Company
terminates the Executive’s employment for death or Disability or other than for
Cause, or Executive terminates his employment for Good Reason during the 60-day
period following the occurrence of an event or events giving rise to Good
Reason:


(a)           The Company shall pay to Executive in a lump sum within 30 days
after the Date of Termination all Accrued Obligations and Other Accrued Benefits
through the Date of Termination;


(b)           If the terms and conditions in Section 3.4 hereof are satisfied
after the Date of Termination and on or before December 1, 2010, then the
Company shall pay to Executive or his estate the Reorganization Bonus on
December 1, 2010; and


(c)           If the conditions in Section 3.6 hereof are satisfied after the
Date of Termination such that the Shares would vest, in whole or in part, then
the Shares shall immediately vest and all restrictions shall lapse, at the time
and under the terms and conditions of Section 3.6.


Notwithstanding anything to the contrary contained herein, as a condition to the
payment of any Reorganization Bonus or the vesting of the Shares in accordance
with Section 3.4 and Section 3.6, as applicable, and this Section 5.1, Executive
or his estate shall have timely executed and not revoked a general release, in
the form presented by the Company, of all known and
-6-

--------------------------------------------------------------------------------


unknown claims that Executive may then have against the Company or Persons
affiliated with the Company, and has expressly agreed in writing not to
prosecute any legal action or other proceeding based on any of such claims.


5.2           Termination by the Company for Cause. If Executive’s employment
shall be terminated by the Company for Cause, this Agreement shall terminate
without further obligations to Executive other than the obligation to pay to
Executive the Accrued Obligations and any Other Accrued Benefits and Executive
shall forfeit the Shares still subject to forfeiture.


5.3           Termination by Executive Other than for Good Reason.  If
Executive’s employment shall be terminated by Executive other than for Good
Reason, this Agreement shall terminate without further obligations to Executive
other than the obligation to pay to Executive the Accrued Obligations and any
Other Accrued Benefits.  The remaining unforgiven amount of the Sign-on Bonus as
provided for in Section 3.2 hereof shall be due and payable within five (5)
business days from the Date of Termination, and Executive shall forfeit the
Shares still subject to forfeiture.


5.4           Expiration of Term.  If Executive’s employment shall be terminated
due to the normal expiration of the Term, this Agreement shall terminate without
further obligations to Executive, other than for payment of Accrued Obligations
and the timely payment or provision of Other Accrued Benefits.


5.5           Section 409A.  Notwithstanding the foregoing provisions of this
Article, if as of the Date of Termination Executive is a “specified employee”
within the meaning of Section 409A of the Code (as determined in accordance with
the methodology established by the Company as in effect on such Date of
Termination), amounts or benefits that are deferred compensation subject to
Section 409A of the Code, as determined in the reasonable discretion of the
Company, that would otherwise be payable or provided during the six-month period
immediately following termination (other than the Accrued Obligations and Other
Accrued Benefits), shall instead be paid or provided, with interest on any
delayed payment at the prime lending rate prevailing at such time, as published
in the Wall Street Journal, on the first business day after the date that is six
months following Executive’s “separation from service” within the meaning of
Section 409A of the Code.


ARTICLE VI.  RESTRICTIONS OF CONDUCT OF EXECUTIVE


6.1           General.  Executive and the Company understand and agree that the
purpose of this Article is to protect legitimate business interests of the
Company, as more fully described below, and is not intended to impair or
infringe upon Executive’s right to work, earn a living, or acquire and possess
property from the fruits of his labor.  Executive hereby acknowledges that
Executive has received good and valuable consideration for the employment and
post-employment restrictions set forth in this Article in the form of the
compensation and benefits provided for herein and in the form of the Company
allowing Executive access to Confidential Information and Trade Secrets which he
would not otherwise receive had he not entered into the post-employment
restrictions set forth in this Article.  Executive hereby further acknowledges
-7-

--------------------------------------------------------------------------------


that the post-employment restrictions set forth in this Article are reasonable
and that they do not, and will not, unduly impair his ability to earn a living
after the termination of this Agreement.


           6.2           Restrictive Covenants.


(a)           Restriction on Disclosure and Use of Confidential Information and
Trade Secrets.  Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and its
affiliated companies, and may not be converted to Executive’s own
use.  Accordingly, Executive hereby agrees that Executive shall not, directly or
indirectly, at any time, beginning on the Effective Date and following
termination, for any reason, reveal, divulge, or disclose any Confidential
Information to any Person not expressly authorized by the Company, and Executive
shall not, directly or indirectly, at any time, use or make use of any
Confidential Information in connection with any business activity other than
that of the Company.  Throughout the Term, and at all times after the date that
this Agreement terminates for any reason, Executive shall not directly or
indirectly transmit or disclose any Trade Secret of the Company to any Person,
and shall not make use of any such Trade Secret, directly or indirectly, for
himself or for others, without the prior written consent of the Company.  The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.


Anything herein to the contrary notwithstanding, Executive shall not be
restricted from disclosing or using Confidential Information or any Trade Secret
that is required to be disclosed by law, court order or other legal process;
provided, however, that in the event disclosure is required by law, Executive
shall provide the Company with prompt notice of such requirement so that the
Company may seek an appropriate protective order prior to any such required
disclosure by Executive.


(b)           Nonsolicitation of Protected Employees.  Executive understands and
agrees that the relationship between the Company and each of its Protected
Employees constitutes a valuable asset of the Company and may not be converted
to Executive’s own use.  Accordingly, Executive hereby agrees that beginning on
the Effective Date and continuing during the Restricted Period, Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any Person or otherwise, solicit or induce any Protected
Employee to terminate his or her employment relationship with the Company or any
of its affiliated companies or to enter into employment with any other Person.


(c)           Noncompetition with the Company.  In consideration of the
compensation and benefits paid by the Company to Executive hereunder, and in
consideration of the Company giving Executive Confidential Information and Trade
Secrets, Executive hereby agrees that, during the Restricted Period, Executive
shall not, without prior written consent of the Company, directly or indirectly,
anywhere in the United States seek or obtain a Competitive Position.  Executive
acknowledges that in the performance of his duties for the Company he is charged
with operating on the Company’s behalf throughout the United States and he
hereby acknowledges, therefore, that this restriction is reasonable. It is
intended and agreed that during the term of Executive’s employment, Executive
shall not knowingly perform any act which may
-8-

--------------------------------------------------------------------------------


confer any competitive benefit or advantage upon any enterprise competing with
Company, its subsidiaries, affiliates or any successor.  Executive shall not
directly or indirectly, engage, individually or as an officer, director,
employee, consultant, advisor, partner or co-venturer, or as a stockholder or
other proprietor owning more than a five percent (5%) interest in any firm,
corporation, partnership or other organization (in case of any such ownership or
participation) in the business of manufacturing, selling or distributing
products in competition with the products and/or services of the Company or its
subsidiaries or affiliates.


           6.3           Enforcement of Restrictive Covenants.


 (a)           Rights and Remedies Upon Breach.  In the event Executive
breaches, or threatens to commit a breach of any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court or tribunal of competent jurisdiction, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company.  Such right and remedy shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Company
at law or in equity.


(b)           Severability of Covenants.  Executive acknowledges and agrees that
the Restrictive Covenants are reasonable and valid in time and scope and in all
other respects.  The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants.  Should any part or
provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement.  If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.


ARTICLE VII.  DEFINITIONS AND INTERPRETATION


7.1           Definitions.  The following capitalized terms as used in this
Agreement shall have the meanings assigned to them below:


(a) “Accrued Obligations” shall mean, to the extent not theretofore paid, (i)
Executive’s annual base salary through the Date of Termination, (ii) Executive’s
accrued but unpaid Reorganization Bonus, (iii) Executive’s annual incentive
bonus for the fiscal year immediately preceding the fiscal year in which
termination occurs, (iv) any accrued vacation pay to the extent the vacation was
not theretofore taken, and (v) any other amounts accrued but unpaid under
Article III as of the Date of Termination; provided that the term “Accrued
-9-

--------------------------------------------------------------------------------


Obligations” shall not be deemed to include the Sign-on Bonus, which shall be
treated in accordance with the terms of Section 3.2 and Article V hereof,
 
(b) “Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
(c) “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
 
(d) “Cause” shall mean, as determined by the Board, of any one of the following
specific material acts or failure to act by Executive:
 
(i) Executive’s conviction in a court of law of, or entry of a guilty plea or
plea of no contest to, a felony charge (regardless of whether subject to
appeal);
 
(ii) the willful and continued failure of Executive to perform substantially
Executive’s duties (as contemplated by Article II hereof) with the Company or
any of its affiliated companies (other than any such failure resulting from
incapacity due to physical or mental illness or following Executive’s delivery
of a Notice of Termination for Good Reason);
 
(iii) any willful act that constitutes, on the part of Executive, fraud,
dishonesty in any material respect, breach of fiduciary duty, misappropriation,
embezzlement or gross misfeasance of duty;
 
(iv) willful disregard or continued breach in any material respect of published
Company (or of any of its affiliated companies) policies and procedures or codes
of ethics or business conduct; or
 
(v) any other material breach by Executive of any provision of this Agreement.
 
provided, however, that in the case of (ii), (iv) and (v) above, such conduct or
omission shall not constitute “Cause” unless the Board shall have delivered to
Executive notice identifying with specificity (A) the conduct or omission the
Board believes constitutes “Cause,” (B) reasonable action that would remedy such
objection, and (C) a reasonable time (not less than 30 days) within which
Executive may take such remedial action, and Executive shall not have taken such
specified remedial action within the specified time.  For purposes of this
definition, no act, or failure to act, on the part of Executive shall be
considered “willful” unless it is done, or omitted to be done, by Executive in
bad faith or without reasonable belief that Executive’s action or omission was
in the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company.  The cessation of employment of Executive shall not be deemed to be
for “Cause” unless and until there shall have been
-10-

--------------------------------------------------------------------------------


delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the entire membership of the Board
(excluding Executive, if Executive is a member of the Board) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Executive and Executive is given an opportunity, together with counsel for
Executive, to be heard before the Board), finding that, in the good faith
opinion of the Board, Executive is guilty of any of the conduct described above,
and specifying the particulars thereof in detail; provided that, in the event
Executive disputes such finding, no such finding shall be deemed to be
conclusive of the issue of whether “Cause” exists or a waiver by Executive from
challenging such finding and exercising any right under Section 8.4 hereof.


(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, with all references to the Code to include the Treasury Regulations
promulgated thereunder as in effect from time to time, and any successor
provisions of the Code and the applicable Treasury Regulations.
 
(f) “Competitive Position” means any employment or consulting arrangement with a
Competitor in which Executive will use or is likely to use any Confidential
Information or Trade Secrets, or in which Executive has duties for such
Competitor that are the same or similar to those services actually performed by
Executive for the Company.
 
(g) “Competitor” means any company or entity engaged in poultry production
(including without limitation broiler production, processing, sales and
marketing) in which its headquarters is located in the United States.
 
(h) “Confidential Information” means all information regarding the Company, its
activities, business or clients that is the subject of reasonable efforts by the
Company to maintain its confidentiality and that is not generally disclosed by
practice or authority to Persons not employed by the Company, but that does not
rise to the level of a Trade Secret.  “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Company or any of
its affiliated companies, management planning information, business plans,
operational methods, market studies, marketing plans or strategies, product
development techniques or plans, customer lists, customer files, data and
financial information, details of customer contracts, current and anticipated
customer requirements, identifying and other information pertaining to business
referral sources, past, current and planned research and development, business
acquisition plans, and new personnel acquisition plans.  “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company.  This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law.
 
(i) “Determination Date” means the Date of Termination or any earlier date of an
alleged breach of the Restrictive Covenants by Executive.
 
(j) “Disability” shall mean the inability of Executive, as determined by the
Board, to perform the responsibilities and functions of the position held by
Executive, with or without reasonable accommodation, by reason of any medically
determined physical or mental impairment which has lasted (or can reasonably be
expected to last) for a period of not less than
-11-

--------------------------------------------------------------------------------


one hundred eighty (180) consecutive days.  At the request of Executive or his
or her personal representative, the Board’s determination that the Disability of
Executive has occurred shall be certified by two physicians mutually agreed upon
by Executive, or his or her personal representative, and the Company.  Failing
such independent certification (if so requested by Executive), Executive’s
termination shall be deemed a termination by the Company without Cause and not a
termination by reason of his or her Disability.
 
(k) “EBITDAR” means, with reference to any period, Net Income for such period
(x) plus all amounts deducted in arriving at such Net Income amount in respect
of (a) Interest Expense for such period, (b) federal, state, and local income
taxes for such period, (c) depreciation of fixed assets and amortization of
intangible assets for such period, (d) all asset impairment charges and
Restructuring Costs incurred during such period and losses in an aggregate
amount not to exceed $17,500,000 suffered in the month of October 2008 in
connection with commodity hedging transactions, (e) losses realized upon any
sale or other disposition of Property during such period, and (f) any
write-downs of goodwill or other intangibles during such period, and (y) minus
all amounts included in arriving at such Net Income in respect of gains realized
upon any sale or other disposition of Property during such period (all amounts
referred to in clauses (x) and (y) to be determined on a consolidated basis
using the standards used in the preparation of the Company’s quarterly financial
statements other than those items or adjustments that are only reflected on a
quarterly basis).
 
(l) “GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
(m) “Good Reason” shall mean:
 
(i) the assignment to Executive of any duties inconsistent in any material
respect with Executive’s position (including status, offices, titles and
reporting requirements), authority, duties, or responsibilities as contemplated
by Section 2.1 hereof or any other action by the Company which results in a
material diminution in such position, authority, duties, or responsibilities,
excluding for this purpose an isolated, insubstantial, and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice;
 
(ii) any failure in any material respect by the Company to comply with any of
the provisions of Article III hereof, other than an isolated, insubstantial, and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by Executive;
 
(iii) the Company’s requiring Executive (A) to be based at any office or
location that is more than 150 miles from the initial location of
-12-

--------------------------------------------------------------------------------


                employment in Pittsburg, Texas, or (B) to be based at a location
other than the principal executive offices of the Company;
 
(iv) any purported termination by the Company of Executive’s employment
otherwise than as expressly permitted by this Agreement; or
 
(v) any failure by the Company to require any successor (whether direct or
indirect by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
 
(n) “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations and all amortization of debt discount and expense) and letter
of credit fees of the Company and its subsidiaries for such period determined on
a consolidated basis in accordance with GAAP.
 
(o) “Net Income” means, with reference to any period, the net income (or net
loss) of the Company and its subsidiaries for such period computed on a
consolidated basis using the standards used in the preparation of the Company’s
quarterly financial statements other than those items or adjustments that are
only reflected on a quarterly basis; provided that there shall be excluded from
Net Income (a) the net income (or net loss) of any Person accrued prior to the
date it becomes a subsidiary of, or has merged into or consolidated with, the
Company or another subsidiary, and (b) the net income (or net loss) of any
Person (other than a subsidiary) in which the Company or any of its subsidiaries
has an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Company or any of its subsidiaries during
such period.
 
(p) “Other Accrued Benefits” shall mean amounts that are vested benefits or
which Executive is otherwise entitled to receive under any plan, policy,
practice, or program of the Company or any of its affiliated companies at the
Date of Termination, including benefits under such plans, programs, practices,
and policies relating to death or disability benefits, if any, as are applicable
to Executive on the Date of Termination.
 
(q) “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
 
(r) “Plan of Reorganization” means a plan of reorganization of the Company that
does not provide for a sale of a majority of the Company’s and its subsidiaries’
assets; provided that no Plan of Reorganization shall be deemed to have occurred
if a majority of the Company’s assets have been sold under Section 363 of the
United States Bankruptcy Code prior to the date of such confirmation.  For
purposes hereof, a sale or issuance of the Company’s equity to third parties or
creditors in a capital raising transaction or in satisfaction of pre-petition
claims in connection with a plan or reorganization or otherwise will not be
deemed to be a sale of a majority of the Company’s and its subsidiaries assets.
-13-

--------------------------------------------------------------------------------


          (s) “Principal or Representative” means a principal, owner, partner;
stockholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative, or consultant.
 
(t) “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
 
(u) “Protected Employees” mean employees of the Company who were employed by the
Company or its affiliated companies at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.
 
(v) “Restricted Period” means two (2) years following the Date of Termination.
 
(w) “Restrictive Covenants” means the restrictive covenants contained in Article
VI hereof.
 
(x) “Restructuring Costs” means (a) nonrecurring costs consisting of lease
termination costs, severance costs, facility shutdown costs and other related
restructuring charges related to or associated with a permanent reduction in
capacity, closure of plants or facilities, cut-backs or plant closures or a
significant reconfiguration of a facility and (b) restructuring costs consisting
of fees and expenses of professionals (whether engaged by the Company, any
official committee, the Bank of Montreal, as DIP agent (or its counsel), any
lenders (or their respective counsel) or any other Person) incurred during such
period.
 
(y) “Third Party Information” means confidential or proprietary information
subject to a duty on the part of the Company or its affiliated companies to
maintain the confidentiality of such information and to use it only for certain
limited purposes.
 
(z)  “Trade Secret” means all information, without regard to form, including,
but not limited to, technical or nontechnical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, distribution lists or a list of
actual or potential customers, advertisers or suppliers which is not commonly
known by or available to the public and which information:  (i) derives economic
value, actual or potential, from not being generally known to, and not being
readily ascertainable by proper means by, other Persons who can obtain economic
value from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  Without limiting
the foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under the common law or statutory law of Texas.
 
7.2           Interpretation.  The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined.  The words
“include,” “includes,” and “including” shall be deemed to be followed by the
phrase “without limitation.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
-14-

--------------------------------------------------------------------------------


otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), and (b) any reference herein to any Person
shall be construed to include such Person’s permitted successors and permitted
assigns.  The words “hereof,” “herein,” and “hereunder” and words of like import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.


ARTICLE VIII.  MISCELLANEOUS PROVISIONS


           8.1           Notices.  All notices, requests and other
communications under this Agreement must be in writing and will be deemed duly
delivered (a) when delivered if delivered in person, (b) three days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
(c) one day after being sent for next business day delivery, fees prepaid, via a
reputable nationwide overnight courier service, (d) on the date of confirmation
of receipt of transmission by facsimile or (e) on the date of the notice being
sent by e-mail at the e-mail address in the records of the Company, in each case
to the intended recipient as set forth below (or to such other address,
facsimile number, email address or individual as a party may designate by notice
to the other parties).
 
If to Executive:
Don Jackson
4845 US Highway 271 North
Pittsburg, TX  75686
   
If to the Company:
Pilgrim’s Pride Corporation
4845 US Highway 271 North
Pittsburg, TX  75686
 
Attention:  Executive Vice President Human Resources
Facsimile: (972) 290-8174

 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.


8.2           Successors.


(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.  This Agreement shall
inure to the benefit of and be enforceable by Executive’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company shall require any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
-15-

--------------------------------------------------------------------------------


hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


8.3           No Breach of Duty.  Each of the Company and Executive represents
and warrants to the other party that neither the execution, delivery and
performance of this Agreement will conflict or be inconsistent with or result in
any breach of any of the terms, covenants, conditions or provisions of, any
agreement to which such Person is a party or which it or he may be
subject.  Executive represents that Executive’s performance of this Agreement
and as an employee of the Company does not and will not breach any agreement or
duty to keep in confidence proprietary information acquired by Executive in
confidence or in trust prior to employment with the Company.  Executive has not
and will not enter into any agreement either written or oral in conflict with
this Agreement.


8.4           Arbitration  Any claim or dispute arising under or relating to
this Agreement or the breach, termination, or validity of any term of this
Agreement shall be subject to arbitration, and prior to commencing any court
action, the parties agree that they shall arbitrate all controversies; provided,
however, that nothing in this Section shall prohibit the Company from exercising
its right under Article VI hereof to pursue injunctive remedies with respect to
a breach or threatened breach of the Restrictive Covenants.  The arbitration
shall be conducted in Dallas, Texas, in accordance with the Employment Dispute
Rules of the American Arbitration Association and the Federal Arbitration Act, 9
U.S.C. §l, et. seq.  Any award shall be binding and conclusive upon the parties
hereto, subject to 9 U.S.C. §10.  Each party shall have the right to have the
award made the judgment of a court of competent jurisdiction.  Any fees and
related expenses associated with the cost of arbitration shall be borne by the
Company.


8.5           Settlement of Claims.  The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.


8.6           Severability.  If any term, provision, covenant or condition of
this Agreement is held to be invalid, void, or unenforceable, the remainder of
the provisions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby.


8.7           Personal Loan.  Notwithstanding any other provisions in this
Agreement, in the event the Company determines in its good faith judgment, that
any provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act; and if this cannot be
accomplished, then the Company shall use its reasonable efforts to provide the
Executive with similar, but lawful, substitute benefits at a cost to the Company
not to significantly exceed the amount the Company would have otherwise paid to
provide such benefits to the Executive.


8.8           Survival.  Articles V, VI, VII and VIII shall survive the
termination of this Agreement.

-16-

--------------------------------------------------------------------------------


8.9           Entire Agreement; Amendments; Waiver.  This Agreement amends and
restates the Original Employment Agreement in its entirety and is the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes and replaces all prior or contemporaneous agreements or
understandings between the parties, including the Original Employment
Agreement.  This Agreement may not be amended or modified in any manner, except
by an instrument in writing signed by the Executive and a duly authorized
officer on behalf of the Company (other than Executive).  Failure of either
party to enforce any of the provisions of this Agreement or any rights with
respect thereto or failure to exercise any election provided for herein shall in
no way be considered to be a waiver of such provisions, rights or elections or
in any way effect the validity of this Agreement.  The failure of either party
to exercise any of said provisions, rights or elections shall not preclude or
prejudice such party from later enforcing or exercising the same or other
provisions, rights or elections which it may have under this Agreement.


8.10           Governing Law and Forum.  This Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of Texas.
With the exception of “arbitrable claims,” which are those claims subject to
arbitration under Section 8.4 hereof, the courts of Dallas County, Texas, shall
have exclusive jurisdiction and be the venue of all disputes between the Company
and Employee whether such disputes arise from this Agreement or otherwise.  In
addition, Executive expressly waives any right to sue or be sued in the county
of Executive’s residence and consents to venue in Dallas County, Texas.


8.11           Attorneys’ Fees.  In the event of any action for the breach of
this Agreement, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and expenses incurred in connection with such action.


[Signature page follows.]



 


 
-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


“Executive”
“Company”
 
PILGRIM’S PRIDE CORPORATION
       
/s/ Don Jackson
 
By:  
/s/ Richard A. Cogdill
 
Don Jackson
 
Richard A. Cogdill
Chief Financial Officer, Secretary
and Treasurer

 

 


 
 

--------------------------------------------------------------------------------

 
